Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 10/19/2022 has been entered. Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed on Pages 11-19 on 10/19/2022 with respect to the 35 U.S.C. 103 rejection of Claims 1, 7-9, 16, 17, and 20 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s Remarks on Page 13-14 detail the deficiencies of the previously relied upon prior art Piovesan (US20110071963) to “a circuit having a voltage input configured to measure a voltage delivered from a utility to the oil well equipment, a circuit having a current input configured to measure a current delivered from the utility to the oil well equipment, and a circuit having a voltage input and a current input configured to measure a power delivered from the utility to the oil well equipment.” Piovesan teaches in [0040] the collection of raw data from all equipment and systems, but is silent with regard to the means at which the raw data is detected or sensed. Previously relied upon prior art Bi (CN205140183U) teaches in [0010] a current and a voltage sensor electrically connected to the oil production motor so that the monitoring of the load of the motor in real time. The incorporation of the current and voltage sensor connected to the oil well equipment (the oil production motor) as taught by Bi into Piovesan teaches the full limitation of Claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Bi to include the sensors for current and voltage to monitor the equipment. As Piovesan details it is related specifically to the “monitoring and managing of equipment used in the oil and gas industry” in [0004] and Bi teaches in [0010] the sensors allow for the real time monitoring of the extraction motor, this represents the improvement of the monitoring of wellbores and communication between the well tools and the server.
Amendments to Claims 2-5, 13-14, 17, and 20 include additional new limitations associated with “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment” and “wherein the concentrator comprises a signal conditioning circuit configured receive the current input to measure a power delivered from the utility to the oil well equipment”. The new limitations are detailed in the instant application in Figure 2 as “Voltage reducer” 214 and “Signal Conditioner” 216, with [0077] of the instant application stating “The concentrator 200 may further include a voltage reducer circuit 214 and a signal conditioning circuit 216. In one aspect, the voltage reducer circuit 214 may receive an AC voltage input. In one aspect, the signal conditioning circuit 216 may receive an AC current input”. The limitation of the voltage reducer is taught by newly discovered prior art McLamb (US5359597). The limitation of the signal conditioning circuit is taught by Piovesan. Piovesan teaches that the data is conditioned in [0038]. The amendment to Claim 7 incorporates the limitation as detailed in Claim 8 and Claim 10, and is rejected under the same details and reasons as given in those claims. The amendments to Claim 11 and 15 to limit the sensor to being a specific sensor is taught by previously provided prior art Golparian (US20170306754), with Golparian teaches in [0039] the inclusion of pressure sensors. 

Claim Objections
Amended Claims 2-5, 13-14, 17, and 20 are objected to because of the following informalities:  
Claim 2, Line 2 details “voltage reducer circuit configured receive” which should state “voltage reducer circuit configured to receive”.
Claim 2, Line 4-5 details “signal conditioning circuit configured receive” which should state “signal conditioning circuit configured to receive.”
Claim 3, Line 2 details “voltage reducer circuit configured receive” which should state “voltage reducer circuit configured to receive”.
Claim 4, Line 2 details “signal conditioning circuit configured receive” which should state “signal conditioning circuit configured to receive.”
Claim 5, Line 2 details “voltage reducer circuit configured receive” which should state “voltage reducer circuit configured to receive”.
Claim 5, Line 4-5 details “signal conditioning circuit configured receive” which should state “signal conditioning circuit configured to receive.”
Claim 13, Line 4 details “voltage reducer circuit configured receive” which should state “voltage reducer circuit configured to receive”.
Claim 13, Line 6-7 details “signal conditioning circuit configured receive” which should state “signal conditioning circuit configured to receive.”
Claim 14, Line 2 details “voltage reducer circuit configured receive” which should state “voltage reducer circuit configured to receive”.
Claim 17, Line 2 details “voltage reducer circuit configured receive” which should state “voltage reducer circuit configured to receive”.
Claim 17, Line 4-5 details “signal conditioning circuit configured receive” which should state “signal conditioning circuit configured to receive.”
Claim 20, Line 2 details “voltage reducer circuit configured receive” which should state “voltage reducer circuit configured to receive”.
Claim 20, Line 4-5 details “signal conditioning circuit configured receive” which should state “signal conditioning circuit configured to receive.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U).
In regards to Claim 1, Piovesan teaches “an oil well monitoring system (Abstract; downhole monitoring, intelligent platform – [0030]) comprising: a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]) and the concentrator configured to collect oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]); the concentrator comprising a processor to process the oil well related data (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); the concentrator comprising a modem to transmit the oil well related data (communication network, VSAT, LAN/WAN – [0039]); a server system configured to receive the oil well related data from the concentrator (data analysis engine (DAE) – [0043]); and the server system configured to provide a web-based interface to a user that comprises at least the oil well related data (DAE delivers to users by web-based user interface – [0050]) wherein the concentrator is further configured to measure power related data that comprises at least the following: a voltage delivered from a utility to the oil well equipment, a current delivered from the utility to the oil well equipment, and a power delivered from the utility to the oil well equipment (system collects raw data from all equipment and systems on the platform including power generation – [0040]).”
Piovesan does not teach “a circuit having a voltage input configured to measure a voltage delivered from a utility to the oil well equipment, a circuit having a current input configured to measure a current delivered from the utility to the oil well equipment, and a circuit having a voltage input and a current input configured to measure a power delivered from the utility to the oil well equipment.”
	Bi teaches “a circuit having a voltage input configured to measure a voltage delivered from a utility to the oil well equipment, a circuit having a current input configured to measure a current delivered from the utility to the oil well equipment, and a circuit having a voltage input and a current input configured to measure a power delivered from the utility to the oil well equipment (both current and voltage sensor electrically connected with the oil production motor to monitor the oil production motor in real time – [0010]).”	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Bi to include the concentrator monitoring the current and voltage of the components connected to it. Doing so would improve the monitoring of wellbores and communication between the well tools and the server.

In regards to Claim 8, Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to provide graphical and report-based data analysis tools for a user to view and analyze at least the oil well related data (“DAE includes graphical raw data conditioning” – [0044)).”

In regards to Claim 9, Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “the server system is further configured to provide a control interface to send commands of the oil well equipment connected to the concentrator (“end user can implement various commands back to the equipment” – [0056]).”

In regards to Claim 16, Piovesan teaches “an oil well monitoring process (downhole monitoring, intelligent platform – [0030]) comprising: collecting oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]) with a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]); processing the oil well related data with a processor implemented by the concentrator (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); transmitting the oil well related data with a modem implemented by the concentrator (communication network, VSAT, LAN/WAN – [0039]); receiving the oil well related data from the concentrator with a server system (data analysis engine (DAE) – [0043]); and providing a web-based interface to a user that comprises at least the oil well related data with the server system (DAE delivers to users by web-based user interface – [0050]), wherein the concentrator is further configured to measure power related data that comprises at least the following: a voltage delivered from a utility to the oil well equipment, a current delivered from the utility to the oil well equipment, and a power delivered from the utility to the oil well equipment (system collects raw data from all equipment and systems on the platform including power generation – [0040]).”
Piovesan does not teach “a circuit having a voltage input configured to measure a voltage delivered from a utility to the oil well equipment, a circuit having a current input configured to measure a current delivered from the utility to the oil well equipment, and a circuit having a voltage input and a current input configured to measure a power delivered from the utility to the oil well equipment.”
	Bi teaches “a circuit having a voltage input configured to measure a voltage delivered from a utility to the oil well equipment, a circuit having a current input configured to measure a current delivered from the utility to the oil well equipment, and a circuit having a voltage input and a current input configured to measure a power delivered from the utility to the oil well equipment (both current and voltage sensor electrically connected with the oil production motor to monitor the oil production motor in real time – [0010]).”	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Bi to include the concentrator monitoring the current and voltage of the components connected to it. Doing so would improve the monitoring of wellbores and communication between the well tools and the server.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U), Golparian (US20170306754), and McLamb (US5359597).
In regards to Claim 2, Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “wherein the concentrator comprises a signal conditioning circuit configured receive the current input to measure a power delivered from the utility to the oil well equipment (system includes data conditioning – [0038]); wherein the concentrator is further configured to monitor the power related data (collect data from equipment and systems such as power generation and emission control systems – [0040]; sensors monitoring operational parameters of interest of surface equipment at oil well platform – [0016]).”
Piovesan in view of Bi is silent with regards to the language of “the voltage supplied to the oil well equipment from the utility, the current of a supply side of AC current supplied to the oil well equipment from the utility, and the power delivered to the oil well equipment from the utility.”
Golparian teaches “the voltage supplied to the oil well equipment from the utility, the current of a supply side of AC current supplied to the oil well equipment from the utility, and the power delivered to the oil well equipment from the utility (concentrator includes power regulation circuitry and distributes various regulated voltages to components of the system, and monitors status of the power that has been distributed to the components – [0080]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of Golparian to include the concentrator monitoring the voltage of the components connected to it. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Bi and Golparian is silent with regards to the language of “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment.”
McLamb teaches “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment (microcontroller concentrator with data network including voltage divider – Column 4, Lines 31-53, Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi and Golparian to incorporate the teachings of McLamb to include the concentrator having a voltage divider. Doing so would improve the reliability and performance of the data transmission in the network.

In regards to Claim 5, Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “wherein the concentrator comprises a signal conditioning circuit configured receive the current input to measure a power delivered from the utility to the oil well equipment (system includes data conditioning – [0038]); the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]).”
Bi further teaches “wherein the concentrator is further configured to measure the current delivered from the utility to the oil well equipment (current sensor electrically connected to oil extraction motor – [0010]; current sensor used with transmission system with concentrator – [0020]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Bi to include the concentrator monitoring the current and voltage of the components connected to it. Doing so would improve the monitoring of wellbores and communication between the well tools and the server.
Piovesan in view of Bi is silent with regards to the language of “wherein the concentrator is further configured to measure the voltage delivered from the utility to the oil well equipment and the current delivered from the utility to the oil well equipment.”
Golparian teaches “wherein the concentrator is further configured to measure the voltage delivered from the utility to the oil well equipment (concentrator includes power regulation circuitry and distributes various regulated voltages to components of the system, and monitors status of the power that has been distributed to the components – [0080]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of Golparian to include the concentrator monitoring the voltage of the components connected to it. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Bi and Golparian is silent with regards to the language of “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment.”
McLamb teaches “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment (microcontroller concentrator with data network including voltage divider – Column 4, Lines 31-53, Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi and Golparian to incorporate the teachings of McLamb to include the concentrator having a voltage divider. Doing so would improve the reliability and performance of the data transmission in the network.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U), Oguche (US20180283169), Golparian (US20170306754), Kim (KR100918313B1), and McLamb (US5359597).
In regards to Claim 3, of Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]).”
Piovesan in view of Bi is silent with regards to the language of “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Bi and Oguche is silent with regards to the language of “concentrator respond to external commands.”
Golparian teaches “concentrator respond to external commands (concentrator distributes commands to the associated downhole receivers – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi and Oguche to incorporate the teachings of Golparian to include the concentrator distributing the commands in response. Doing so would improve the communication between the well tools and the server.
	Piovesan in view of Bi, Oguche, and Golparian is silent with regards to the language of “wherein the concentrator is further configured to utilize the power related data that comprises the voltage and the current delivered from the utility to the equipment to compute power quality metrics that comprise at least one of the following: total harmonic distortion, voltage sags, voltage and current unbalance, and harmonic and interharmonic levels.”
	Kim teaches “wherein the concentrator is further configured to utilize the power related data that comprises the voltage and the current delivered from the utility to the equipment to compute power quality metrics that comprise at least one of the following: total harmonic distortion, voltage sags, voltage and current unbalance, and harmonic and interharmonic levels (automatically identify disturbances in incoming power from parameters as voltage, and current – [22]; judging sag, unbalance – [25]; harmonic distortion – [26]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi, Oguche, and Golparian to incorporate the teachings of Kim to computer power quality metrics. Doing so would improve the quality and data analysis of systems.
Piovesan in view of Bi, Oguche, Golparian, and Kim is silent with regards to the language of “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment.”
McLamb teaches “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment (microcontroller concentrator with data network including voltage divider – Column 4, Lines 31-53, Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi, Oguche, Golparian, and Kim to incorporate the teachings of McLamb to include the concentrator having a voltage divider. Doing so would improve the reliability and performance of the data transmission in the network.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U), Golparian (US20170306754), and Kim (KR100918313B1).
In regards to Claim 4, Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “wherein the concentrator comprises a signal conditioning circuit configured receive the current input to measure a power delivered from the utility to the oil well equipment  (system includes data conditioning – [0038]); wherein the concentrator is further configured to measure the power related data in the oil well equipment to predict an impending failure of the oil well equipment (platform system for predicting failure, understanding cause and eliminating the failure from the input data – [0058]); wherein the server system is further configured to store baseline values of the power related data (all information with the data analysis engine stored in storage device – [0039]) and compare the baseline values of the power related data with current values of the power related data to determine a need for preventive maintenance (historical data streams used with predictive analysis and compared to actual operating parameters – [0049]; platform system using preventative analysis and data stores for predictive maintenance analysis – [0062]); the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); the concentrator is further configured to receive the commands to the oil well equipment from the server system (communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”
Piovesan in view of Bi is silent with regards to the language of “the concentrator further comprises a command port configured to relay the commands to the oil well equipment.”
Golparian teaches “the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033])”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of Golparian to have a communication system (concentrator) to receive the command data for the downhole tools. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Bi and Golparian is silent with regards to the language of “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels.”
Kim teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels (electricity quality diagnosis to judge and predict stability, automatically identify disturbances in incoming power from parameters as voltage, and current – [22]; judging sag, unbalance – [25]; harmonic distortion, fundamental harmonics – [26]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi and Golparian to incorporate the teachings of Kim to computer power quality metrics. Doing so would improve the quality and data analysis of systems.

In regards to Claim 19, Piovesan in view of Bi discloses the claimed invention as detailed and Piovesan further teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the oil well equipment (platform system for predicting failure, understanding cause and eliminating the failure from the input data – [0058]); wherein the server system is further configured to store baseline values of the power related data (all information with the data analysis engine stored in storage device – [0039]) and compare the baseline values of the power related data with current values of the power related data to determine a need for preventive maintenance (historical data streams used with predictive analysis and compared to actual operating parameters – [0049]; platform system using preventative analysis and data stores for predictive maintenance analysis – [0062]); the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); wherein the concentrator is further configured to receive the commands to the oil well equipment from the server system(communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”
Piovesan in view of Bi does not teach “the concentrator further comprises a command port configured to relay the commands to the oil well equipment.”
Golparian teaches “the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of Golparian to have a communication system (concentrator) to receive the command data for the downhole tools. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Bi and Golparian does not teach “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current.”
Kim teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current (electricity quality diagnosis to judge and predict stability, automatically identify disturbances in incoming power from parameters as voltage, and current – [22]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi and Golparian to incorporate the teachings of Kim to computer power quality metrics. Doing so would improve the quality and data analysis of systems.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U) and Oguche (US20180283169).
In regards to Claim 6, Piovesan in view Bi discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]); generate and send alerts to the server system (neural network trained to create SOM, result is alerts – [0048]); and the server system is configured to process the alerts from the concentrator including sending immediate message notices to a distribution list (SOMs can send predictive information and alerts to end users in communication network – [0041]).”
Bi further teaches “wherein the measurements from the at least one sensor associated with the oil well equipment comprise measurements of changes in a motor current of the oil well equipment due to varying load, vibrations, or other mechanical problems (current sensor connected to oil extraction motor and load status of the oil extraction motor is monitored in real time – [0024]; Real time monitoring of the load by current measurements would detecting changes due to a varying load).”
Piovesan in view Bi does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view Bi to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Bi and Oguche does not teach “wherein the measurements from the at least one sensor associated with the oil well equipment comprise measurements of changes in a motor current of the oil well equipment due to varying load, vibrations, or other mechanical problems.”

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U) and Goose (US20130053986).
In regards to Claim 7, Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “wherein the server system is configured to provide graphical and report-based data analysis tools for a user to view and analyze at least the oil well related data (data aggregator is linked with data analysis engine that includes graphical data conditioning with a dashboard with screen views directed to assisting the end user and allowing end user data access – [0044], Figure 2A, 2B);  wherein the server system is further configured to provide a control interface to send commands or query status of the oil well equipment connected to the concentrator (end user can implement various commands back to equipment – [0056]); the server system is configured to operate with a plurality of the concentrators (DAE servicing plurality of platforms with sensors, data aggregators – [0041], Figure 1C); and44 wherein the server system is configured to provide a map-based graphical display of the concentrators (Figure 4A-4B detail dashboard screenshot of the global view of the platform locations with regions of interest).”
Piovesan in view of Bi are silent with regards to the language of “wherein the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information and send commands to the oil well equipment connected to the concentrator.”
Goose teaches “wherein the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information (SCADA server may periodically poll the RTUs to gather and process the sensor data” – [0005]) and send commands to the equipment connected to the concentrator (“SCADA server may also use the gathered sensor data to make decisions as to the control of the system and may issue supervisory control commands to the RTUs” – [0005]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view Bi to incorporate the teachings of Goose to have the server system with a SCADA server to poll and process the sensor data and issue control commands to the remote units. Doing so would improve the monitoring and remote control of systems.

In regards to Claim 10, Piovesan in view Bi discloses the claimed invention as detailed above and except for “the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information and send commands to the oil well equipment connected to the concentrator.”
Goose teaches “the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information (SCADA server may periodically poll the RTUs to gather and process the sensor data” – [0005]) and send commands to the equipment connected (“SCADA server may also use the gathered sensor data to make decisions as to the control of the system and may issue supervisory control commands to the RTUs” – [0005]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view Bi to incorporate the teachings of Goose to have the server system with a SCADA server to poll and process the sensor data and issue control commands to the remote units. Doing so would improve the monitoring and remote control of systems.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U), Boyanapally (US20170051608), and Golparian (US20170306754).
In regards to Claim 11, Piovesan in view Bi discloses the claimed invention as detailed above and is silent with regards to the language of “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment.”
Boyanapally teaches “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment (“receiver is integrated into a controller that takes the demodulated data from the receiver and uses it to evaluate the status and performance of the artificial lift system” – [0016]; sensor coupled to receiver – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view Bi to incorporate the teachings of Boyanapally incorporate the receiver to communication with the artificial lift system. Doing so would improve reliability of the sensors and receiver in the system.
Piovesan in view of Bi and Boyanapally is silent with regards to the language of “the smart artificial lift receiver is further configured to be directly linked to the concentrator and transmit data to the server system; wherein the at least one sensor is configured to measure at least one of production pressure, temperature, flow rate, motor speed, motor torque, motor bending moment, and motor vibration.”
Golparian teaches “the receiver is further configured to be directly linked to the concentrator and transmit data to the server system (concentrator circuitry with receiver – [0064], Figure 5); wherein the at least one sensor is configured to measure at least one of production pressure, temperature, flow rate, motor speed, motor torque, motor bending moment, and motor vibration (tool includes dedicated sensor including pressure sensors – [0039]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi and Boyanapally to incorporate the teachings of Golparian incorporate receivers with the concentrator. Doing so would improve the communication between the server and artificial lift system.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U), Oguche (US20180283169), and Golparian (US20170306754).
In regards to Claim 12, Piovesan teaches “an oil well monitoring system (downhole monitoring, intelligent platform – [0030]) comprising: a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]) and the concentrator configured to collect oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]); the concentrator comprising a processor to process the oil well related data (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); the concentrator comprising a modem to transmit the oil well related data (communication network, VSAT, LAN/WAN – [0039]); a server system configured to receive the oil well related data from the concentrator (data analysis engine (DAE) – [0043]); and the server system configured to provide a web-based interface to a user that comprises at least the oil well related data (DAE delivers to users by web-based user interface – [0050]); wherein the concentrator is further configured to measure power related data that comprises at least a voltage, a current, and a power delivered from a utility to the oil well equipment (collect data from equipment and systems such as power generation and emission control systems – [0040]); wherein the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]); wherein the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); wherein the concentrator is further configured to receive the commands to the oil well equipment from the server system (communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”
Piovesan does not teach “a circuit having a voltage input configured to measure a voltage delivered from a utility to the oil well equipment, a circuit having a current input configured to measure a current delivered from the utility to the oil well equipment, and a circuit having a voltage input and a current input configured to measure a power delivered from the utility to the oil well equipment.”
	Bi teaches “a circuit having a voltage input configured to measure a voltage delivered from a utility to the oil well equipment, a circuit having a current input configured to measure a current delivered from the utility to the oil well equipment, and a circuit having a voltage input and a current input configured to measure a power delivered from the utility to the oil well equipment (both current and voltage sensor electrically connected with the oil production motor to monitor the oil production motor in real time – [0010]).”	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Bi to include the concentrator monitoring the current and voltage of the components connected to it. Doing so would improve the monitoring of wellbores and communication between the well tools and the server.
Piovesan in view of Bi does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Bi and Oguche does not teach “concentrator respond to external commands; wherein the concentrator further comprises a command port configured to relay the commands to the oil well equipment.”
Golparian teaches “concentrator respond to external commands (concentrator distributes commands to the associated downhole receivers – [0050]); wherein the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi and Oguche to incorporate the teachings of Golparian to include the concentrator distributing the commands in response. Doing so would improve the communication between the well tools and the server.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U), Oguche (US20180283169), Golparian (US20170306754), and McLamb (US5359597).
In regards to Claim 13, Piovesan in view of Bi, Oguche, and Golparian discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]); wherein the concentrator comprises a signal conditioning circuit configured receive the current input to measure a power delivered from the utility to the oil well equipment  (system includes data conditioning – [0038]); wherein the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]), and generate and send alerts to the server system (neural network trained to create SOM, result is alerts – [0048]); and wherein the server system is configured to process the alerts from the concentrator including sending immediate message notices to a distribution list (SOMs can send predictive information and alerts to end users in communication network – [0041]).”
Oguche further teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Bi, Golparian, and Oguche is silent with regards to the language of “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment.”
McLamb teaches “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment (microcontroller concentrator with data network including voltage divider – Column 4, Lines 31-53, Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi, Golparian, and Oguche to incorporate the teachings of McLamb to include the concentrator having a voltage divider. Doing so would improve the reliability and performance of the data transmission in the network.

In regards to Claim 14, Piovesan in view of Bi, Oguche, and Golparian discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to operate with a plurality of the concentrators (DAE servicing plurality of platforms with sensors, data aggregators – [0041], Figure 1C); wherein the server system is configured to provide a map-based graphical display of the concentrators (Figure 4A-4B detail dashboard screenshot of the global view of the platform locations with regions of interest); and wherein the server system is configured to provide graphical and report-based data analysis tools for a user to view and analyze at least the oil well related data (“DAE includes graphical raw data conditioning” – [0044)).”
Piovesan in view of Bi, Oguche, and Golparian is silent with regards to the language of “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment.”
McLamb teaches “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment (microcontroller concentrator with data network including voltage divider – Column 4, Lines 31-53, Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi, Oguche, and Golparian to incorporate the teachings of McLamb to include the concentrator having a voltage divider. Doing so would improve the reliability and performance of the data transmission in the network.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U), Oguche (US20180283169), Golparian (US20170306754), Boyanapally (US20170051608), and Kim (KR100918313B1).
In regards to Claim 15, Piovesan in view of Bi, Golparian, and Oguche discloses the claimed invention as detailed above and Golparian further teaches “the receiver is further configured to be directly linked to the concentrator and transmit data to the server system (concentrator circuitry with receiver – [0064], Figure 5), wherein the at least one sensor is configured to measure at least one of production pressure, temperature, flow rate, motor speed, motor torque, motor bending moment, and motor vibration (tool includes dedicated sensor including pressure sensors – [0039]); and wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the oil well equipment to predict an impending failure of the oil well equipment (platform system for predicting failure, understanding cause and eliminating the failure from the input data – [0058]) based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels.”
Piovesan in view of Bi, Golparian, and Oguche is silent with regards to the language of “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment.”
Boyanapally teaches “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment (“receiver is integrated into a controller that takes the demodulated data from the receiver and uses it to evaluate the status and performance of the artificial lift system” – [0016]; sensor coupled to receiver – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi, Golparian and Oguche to incorporate the teachings of Boyanapally incorporate the receiver to communication with the artificial lift system. Doing so would improve reliability of the sensors and receiver in the system.
Piovesan in view of Bi, Golparian, Oguche, and Boyanapally is silent with regards to the language of “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels.”
Kim teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels (electricity quality diagnosis to judge and predict stability, automatically identify disturbances in incoming power from parameters as voltage, and current – [22]; judging sag, unbalance – [25]; harmonic distortion, fundamental harmonics – [26]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi, Golparian, Oguche, and Boyanapally to incorporate the teachings of Kim to computer power quality metrics. Doing so would improve the quality and data analysis of systems.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U) and McLamb (US5359597).
In regards to Claim 17, Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “wherein the concentrator comprises a signal conditioning circuit configured receive the current input to measure a power delivered from the utility to the oil well equipment (system includes data conditioning – [0038]); and the concentrator is further configured to measure power related data that comprises at least a voltage, a current, and a power delivered from a utility to the oil well equipment (collect data from equipment and systems such as power generation and emission control systems – [0040]).”
Piovesan in view of Bi is silent with regards to the language of “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment.”
McLamb teaches “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment (microcontroller concentrator with data network including voltage divider – Column 4, Lines 31-53, Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of McLamb to include the concentrator having a voltage divider. Doing so would improve the reliability and performance of the data transmission in the network.

In regards to Claim 20, Piovesan in view of Bi discloses the claimed invention as detailed and Piovesan further teaches “wherein the concentrator comprises a signal conditioning circuit configured receive the current input to measure a power delivered from the utility to the oil well equipment (system includes data conditioning – [0038]); and the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]).”
	Bi further teaches “wherein the measurements from at least one sensor associated with the oil well equipment comprise measurements of changes in a motor current of the oil well equipment due to varying load, vibrations, or other mechanical problems (current sensor connected to oil extraction motor and load status of the oil extraction motor is monitored in real time – [0024]; Real time monitoring of the load by current measurements would detecting changes due to a varying load).”
Piovesan in view of Bi is silent with regards to the language of “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment.”
McLamb teaches “wherein the concentrator comprises a voltage reducer circuit configured receive the voltage input to measure a voltage delivered from a utility to the oil well equipment (microcontroller concentrator with data network including voltage divider – Column 4, Lines 31-53, Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of McLamb to include the concentrator having a voltage divider. Doing so would improve the reliability and performance of the data transmission in the network.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan (US20110071963) in view of Bi (CN205140183U), Oguche (US20180283169), Golparian (US20170306754), and Kim (KR100918313B1).
In regards to Claim 18, Piovesan in view of Bi discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]).”
Piovesan in view of Bi is silent with regards to the language of “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Bi and Oguche is silent with regards to the language of “concentrator respond to external commands.”
Golparian teaches “concentrator respond to external commands (concentrator distributes commands to the associated downhole receivers – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi and Oguche to incorporate the teachings of Golparian to include the concentrator distributing the commands in response. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Bi, Oguche, and Golparian is silent with regards to the language of “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in oil well equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels.”
	Kim teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in oil well equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels (automatically identify disturbances in incoming power from parameters as voltage, and current – [22]; judging sag, unbalance – [25]; harmonic distortion – [26]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Bi, Oguche, and Golparian to incorporate the teachings of Kim to computer power quality metrics. Doing so would improve the quality and data analysis of systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863